EXHIBIT 99.1 FOR IMMEDIATE RELEASE Contacts: Kipp A. Bedard Daniel Francisco Investor Relations Media Relations kbedard@micron.com dfrancisco@micron.com (208) 368-4465 (208) 368-5584 MICRON TECHNOLOGY, INC., REPORTS RESULTS FOR THE SECOND QUARTER OF FISCAL 2010 BOISE, Idaho, March 31, 2010 – Micron Technology, Inc., (NASDAQ: MU) today announced results of operations for its second quarter of fiscal 2010, which ended March 4, 2010. For the second quarter of fiscal 2010, the company had net income attributable to Micron shareholders of $365 million, or $0.39 per diluted share, on net sales of just under $2 billion. These results compare to net income of $204 million, or $0.23 per diluted share, on net sales of $1.74 billion for the first quarter of fiscal 2010 and a net loss of $763 million, or $0.99 per diluted share, on net sales of $1.0 billion for the second quarter of fiscal 2009. Amounts and presentations for periods prior to fiscal 2010 have been recast for the effects of the adoption of new accounting standards for convertible debt and noncontrolling interests. “Micron positioned itself well during the recession. The company’s results are starting to reflect the combination of an improving market, strong operational performance, advanced technology and a broad product portfolio,” said Steve Appleton, Micron Chairman and CEO. Revenue from sales of DRAM products increased 24 percent in the second quarter of fiscal 2010 compared to the first quarter of fiscal 2010 due to a 17 percent increase in unit sales volume and a7 percent increase in average selling prices. Revenue from sales of NAND Flash products were down slightly in the second quarter compared to the first quarter due to a slight decrease in average selling prices. The company’s gross margin on sales of memory products improved from 27 percent in the first quarter to 35 percent in the second quarter due to both an overall increase in average selling prices as well as decreases in manufacturing costs. The company generated $804 million in cash flows from operations in the second quarter of fiscal 2010 and ended the quarter with cash and investments of approximately $1.9 billion. The company will host a conference call today at 2:30 p.m. MDT to discuss its financial results. The call, audio and slides will be available online at www.micron.com. A webcast replay will be available on the company’s Web site until March 31, 2011. A taped audio replay of the conference call will also be available at (706) 645-9291 (conference number: 63044542) beginning at 5:30 p.m. MDT today and continuing until 5:30 p.m. MDT on April 7, 2010. Micron Technology, Inc., is one of the world's leading providers of advanced semiconductor solutions. Through its worldwide operations, Micron manufactures and markets DRAM, NAND Flash memory, other semiconductor components, and memory modules for use in leading-edge computing, consumer, networking, and mobile products. Micron’s common stock is traded on the NASDAQ under the MU symbol. To learn more about Micron Technology, Inc., visit www.micron.com. MICRON TECHNOLOGY, INC. CONSOLIDATED FINANCIAL SUMMARY (in millions except per share amounts) 2nd Qtr. 1st Qtr. 2nd Qtr. Six Months Ended Mar. 4, Dec. 3, Mar. 5, Mar. 4, Mar. 5 Net sales $ Cost of goods sold (1) Gross margin ) ) Selling, general and administrative 97 90 Research and development Restructure (2) (1
